UNITED STATES SECURITIES AND EXCHANGE COMMISION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 10, 2011 Date of Report (Date of Earliest Event Reported) NATIONAL ASSET RECOVERY CORP. (Exact name of registrant as specified in its charter) Commission File Number: 333-150135 Nevada 333-150135 04-3526451 (State of otherJurisdiction of Incorporation) (Commission FileNumber) (IRS EmployerIdentification No.) 30 Skyline Drive, Suite 200 Lake Mary, Florida 32746 (Address to principal executive offices, including zip code) (407) 463-9058 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-2 under the Exchange Act (17 CFR 210.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward-Looking Statements In addition to the historical information contained herein, this Current Report on Form 8-K contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, as amended, which may include, but not be limited to statements concerning plans, objectives, goals, strategies, prospects, revenues, liquidity and capital resources, financial needs and future performance, costs and expenditures. Such statements may be identified or qualified, without limitation, by words such as "likely," "will," "suggests," "may," "would," "could," "should," "expects," "anticipates," "estimates," "plans," "projects," "believes," or similar expression (and variants of such words or expressions). Investors are cautioned that forward-looking statements are inherently uncertain. Actual performance, achievements and results may differ materially from those expressed, projected, or suggested in the forward-looking statements due to certain risks and uncertainties, including, but not limited to, our ability to raise additional financing or generate sufficient revenues to support our business strategies, our ability to compete with larger competitors, our dependence on the continued service of our current management, our ability to expand the market for our services and the other risks and uncertainties. The forward-looking statements contained herein represent our judgment as of the date of this Current Report on Form 8-K and we caution readers not to place undue reliance on such statements. Item 8.01 Other Events As part of its ongoing efforts to reduce overhead expenses and restructure its management and current business operations, the Company has relocated its principal offices to 30 Skyline Drive, Suite 200, Lake Mary, Florida 32746 and has changed its telephone number to (407) 463-9058 as reflected in this Report on Form 8-K. Item 9.01 Financial Statements and Exhibits None. 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL ASSET RECOVERY CORP. Dated:June 16, 2011 By: /s/ William A. Glynn Name:William A. Glynn Title: Chief Executive Officerand Chief Financial Officer 3
